            Case 2:18-cv-02993-TLN-DB Document 39 Filed 03/01/21 Page 1 of 4



 1   Galen T. Shimoda (Cal. State Bar No. 226752)
     Justin P. Rodriguez (Cal. State Bar No. 278275)
 2   Brittany V. Berzin (Cal. State Bar No. 325121)
     Shimoda Law Corp.
 3   9401 East Stockton Boulevard, Suite 120
     Elk Grove, CA 95624
 4   Telephone: (916) 525-0716
     Facsimile: (916) 760-3733
 5   Email: attorney@shimodalaw.com
             jrodriguez@shimodalaw.com
 6
     Attorneys for Plaintiff JANICE INSIXIENGMAY,
 7   on behalf of herself and similarly situated employees
 8   Joseph W. Ozmer II (SBN 316203)
     J. Scott Carr (SBN 136706)
 9   Abigail Stecker Romero (SBN 284534)
     KABAT CHAPMAN & OZMER LLP
10   333 S. Grand Ave., Suite 2225
     Los Angeles, CA 90071
11   Telephone: (213) 493-3980
     Facsimile: (404) 400-7333
12   Email: jozmer@kcozlaw.com
             scarr@kcozlaw.com
13           aromero@kcozlaw.com
14
     Attorneys for Defendants HYATT CORPORATION
15   d/b/a HYATT REGENCY SACRAMENTO (erroneously sued as both “Hyatt Corporation” and “Hyatt
     Corporation dba Hyatt Regency Sacramento)
16
17                                   UNITED STATES DISTRICT COURT
18                                  EASTERN DISTRICT OF CALIFORNIA
19     JANICE INSIXIENGMAY, individually             )       Case No. 2:18-cv-02993-TLN-DB
       and on behalf of all others similarly         )
20     situated,                                     )       STIPULATION AND ORDER TO
                                                     )       AMEND THE COURT’S AMENDED
21                                                   )       PRETRIAL SCHEDULING ORDER TO
                      Plaintiff,
                                                     )       CONTINUE PHASE I DISCOVERY
22                                                   )
            vs.
                                                     )
23                                                   )
       HYATT CORPORATION, a Delaware                 )
24     Corporation;                                  )
       HYATT CORPORATION DBA HYATT                   )
25                                                   )
       REGENCY SACRAMENTO, an unknown
       association; and                              )       Complaint Filed:      October 4, 2018
26                                                   )       FAC Filed:            April 7, 2020
       DOES 1 to 100, inclusive,                     )
27                                                   )
                                                     )
28                    Defendants.                    )


     STIPULATION & ORDER TO CONTINUE PHASE I DISCOVERY            2:18-cv-02993-TLN-DB      1
            Case 2:18-cv-02993-TLN-DB Document 39 Filed 03/01/21 Page 2 of 4



 1          This Stipulation and proposed Order is entered into between Plaintiff JANICE INSIXIENGMAY
 2   (“Plaintiff”) and Defendant HYATT CORPORATION d/b/a HYATT REGENCY SACRAMENTO
 3   (erroneously sued as both “Hyatt Corporation” and “Hyatt Corporation dba Hyatt Regency
 4   Sacramento”) (“Defendant”) (all collectively, the “Parties”), by and through their counsel of record, as
 5   follows:
 6          WHEREAS, the Court entered an Amended Pretrial Scheduling Order on August 3, 2020
 7   (Document No. 29) providing that Phase I discovery regarding facts that are relevant to whether this
 8   action should be certified as a class action shall be completed within two hundred forty (240) days (i.e.,
 9   March 31, 2021);
10          WHEREAS, Plaintiff and Defendant have propounded written discovery but have not yet taken
11   depositions;
12          WHEREAS, counsel for Plaintiff and Defendant have been proactively meeting and conferring
13   regarding responses to the written discovery to avoid unnecessary utilization of the Court’s resources;
14          WHEREAS, while the meet and confer process is ongoing, it is taking a substantial amount of
15   time due to the volume of information and nature of the requests;
16          WHEREAS, counsel for Plaintiff and Defendant are working to complete agreed upon samplings
17   of wage and time record data;
18          WHEREAS, during an informal discovery conference on February 19, 2021 with Hon. Deborah
19   Barnes, the Court suggested a stipulation and order to continue the factual discovery deadline as a
20   potential option to allow the discovery issues to resolve themselves given how well the parties have been
21   able to confer to narrow discovery disputes;
22          WHEREAS, Defendant will likely wish to depose any putative class members who provide
23   declarations;
24          WHEREAS, to allow the Parties to continue to work cooperatively through the discovery issues
25   without requiring formal discovery orders on motions to compel, the Parties believe additional time is
26   necessary to complete Phase I discovery and agree there is good cause to continue the deadline for Phase
27   I discovery approximately sixty (60) days;
28



     STIPULATION & ORDER TO CONTINUE PHASE I DISCOVERY            2:18-cv-02993-TLN-DB       2
             Case 2:18-cv-02993-TLN-DB Document 39 Filed 03/01/21 Page 3 of 4



 1          NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and between the
 2   Parties, subject to the approval of the Court, as follows:
 3          1.      The Court’s Amended Pretrial Scheduling Order (Document No. 29) will be amended to
 4   continue the deadline to complete Phase I discovery regarding facts that are relevant to whether this
 5   action should be certified as a class action to June 1, 2021.
 6
 7                                                         Shimoda Law Corp.
 8
 9
     Dated: February 26, 2021                      By:     /s/ Justin P. Rodriguez
10                                                         Galen T. Shimoda
11                                                         Justin P. Rodriguez
                                                           Brittany V. Berzin
12                                                         Attorneys for Plaintiff
13
14                                                         KABAT CHAPMAN & OZMER LLP

15
16   Dated: February 26, 2021                      By:     /s/ J. Scott Carr
                                                           Joseph W. Ozmer II
17                                                         J. Scott Carr (as authorized on 2/26/2021)
                                                           Abigail Stecker Romero
18                                                         Attorneys for Defendants
19
20
21
22
23
24
25
26
27
28



     STIPULATION & ORDER TO CONTINUE PHASE I DISCOVERY               2:18-cv-02993-TLN-DB    3
             Case 2:18-cv-02993-TLN-DB Document 39 Filed 03/01/21 Page 4 of 4



 1                                                  ORDER
 2           The COURT, having considered the above stipulation and finding good cause, HEREBY
 3   ORDERS that:
 4           The Court’s Amended Pretrial Scheduling Order (Document No. 29) will be amended to
 5   CONTINUE the deadline to complete Phase I discovery regarding facts that are relevant to whether this
 6   action should be certified as a class action to June 1, 2021. The Amended Pretrial Scheduling Order
 7   will remain in effect in all other respects.
 8
 9
     IT IS SO ORDERED.
10
11
     Dated: February 26, 2021
12                                                   Troy L. Nunley
                                                     United States District Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     STIPULATION & ORDER TO CONTINUE PHASE I DISCOVERY         2:18-cv-02993-TLN-DB       4
